Citation Nr: 1439942	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as a result of exposure to herbicides including Agent Orange.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to December 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has ischemic heart disease due to exposure to herbicides and has COPD due to exposure to asbestos.  A remand is required to obtain additional medical opinions.

The Veteran served as a fire control technician aboard a U.S. Naval vessel and the RO has conceded that he was exposed to asbestos.  No further development is needed to determine exposure to asbestos.  The Veteran served aboard the USS Bainbridge that patrolled the Gulf of Tonkin during the Vietnam War.  The Veteran claims that he was exposed to Agent Orange when he served aboard the USS Bainbridge off the coast of Vietnam.  The record reflects adequate efforts were made to determine if the Veteran had service in the landmass of Vietnam, to include the inland waters.  It was determined that he did not and exposure to Agent Orange is not conceded.  No further development is required on the issue of exposure to herbicides.

While the Veteran has claimed that his heart condition was caused from exposure to Agent Orange, his service treatment records also show that he complained of chest pain in December 1977.  The Veteran's representative contends that the Veteran's current heart condition is related to the chest pains he experienced in service.  Post-service private treatment records show that he has been treated for ischemic heart disease.  Therefore an examination and opinion as to the etiology of any diagnosed heart condition should be obtained, to include whether it is related to the in-service complaint of chest pain.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 C.F.R. § 3.159(c)(4).

In support of his claim for service connection for COPD, the Veteran submitted several letters from his private physician, "Dr. G."  In a letter dated in September 2011, Dr. G. wrote that the Veteran has "pulmonary and pleural asbestos lung disease...  [The Veteran's] CT chest scan from October 01, 2010, performed at Weatherford Regional Medical Center, Weatherford, Texas, showed pleural calcification in the anterior right upper chest.  No nodules or masses within the lungs and no pleural thickening noted.  He had mild compressive atelectasis in the posterior dependent aspect of the lung bases with linear atelectasis or scarring in the posterior left lung base."  Dr. G. also noted that the Veteran has "continued to have persistent cough with sputum, chronic bronchitis."

In an August 2012 letter, Dr. G. reported that the Veteran's CT scan showed "patchy atelectasis or scarring in the posterior lung bases bilaterally with some pleural thickening and some ground glass lung infiltrates in the right lung, as well as some emphysematous changes and some subcentimeter lymph node enlargement in the pericarinal mediastinal area.  He also has some cardiomegaly and coronary artery calcifications noted on the scan."

Dr. G. continued: "His history of asbestosis dust inhalational exposure during his military service is consistent with a diagnosis of pulmonary asbestosis although he does NOT have pleural calcification he has some pleural thickening in the dependent posterior chest area, as well as some scarring in these lung regions.  He has had a negative evaluation for aspiration."

The evidence from Dr. G. appears to contradict the opinion of the VA examiner who examined the Veteran in July 2012.  The examiner found that the Veteran has COPD.  The examiner reported that a chest X-ray showed "no active chest process."  The examiner concluded that the Veteran's condition "was less likely than not (less than 50 percent greater probability) proximately due to or the result of the Veteran's service connected condition."  The examiner noted that asbestosis "appears as excessive whiteness in [the] lung tissue.  If the asbestosis is advanced, [the] entire lung may be affected, giving it a honeycomb appearance."  However, the examiner noted that the Veteran's chest X-rays from the examination and from August 2011 were clear and showed "no active chest process."  Therefore, the examiner opined that the Veteran's lung disease "is not related to asbestos exposure but more likely related to his years of cigarette smoking."

The Board finds that further clarification is needed to establish the appropriate diagnosis and properly weigh the VA opinion and Dr. G.'s opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to address the current nature and likely etiology of any heart disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder of the heart is attributable to service.  All opinions expressed by the examiner should be accompanied by a complete rationale.

In providing the opinion, the examiner should consider the Veteran's treatment for chest pain during service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any respiratory disease, to include COPD or asbestosis.  .

The claims folder should be made available to the examiner for review in conjunction with the examination.

Based on the examination and review of the record, the examiner should address the following: 

(a) specifically identify all currently diagnosed lung disabilities; does the Veteran has asbestosis?;  

(b)  for any currently diagnosed lung disability, it is at least as likely as not (a 50 percent probability or greater), that the disability was incurred in or is otherwise related to the Veteran's service, to include exposure to asbestos?

In providing the opinion, the examiner must consider the opinions of Dr. G. who provided several letters, including in September 2011 and August 2012.  Specifically, Dr. G. opined that the Veteran's CT scan showed "patchy atelectasis or scarring in the posterior lung bases bilaterally with some pleural thickening and some ground glass lung infiltrates in the right lung, as well as some emphysematous changes and some subcentimeter lymph node enlargement in the pericarinal mediastinal area."  Dr. G. opined that the Veteran has "some pleural thickening" as well as "some scarring."  Dr. G. also indicated that the Veteran has chronic bronchitis.

The examiner should reconcile the July 2012 VA examination opinion and the opinion of Dr. G.

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



